Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 2, 2018                                                                                          Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  157327(63)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  NOTTINGHAM VILLAGE CONDOMINIUM                                                                     Elizabeth T. Clement,
  ASSOCIATION,                                                                                                        Justices
           Plaintiff-Appellant,
                                                                    SC: 157327
  v                                                                 COA: 333311
                                                                    Wayne CC: 12-013643-CH
  JOHN PENSOM and JANE DOE PENSOM,
             Defendants-Appellees.
  _________________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellant to extend the time
  for filing its reply is GRANTED. The reply submitted on April 26, 2018, is accepted for
  filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   May 2, 2018
                                                                               Clerk